DETAILED ACTION
Pending Claims
Claims 1-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 4, the claims refer to (3 & 4) “an average molecular weight (MW)” of the aromatic urethane acrylate oligomer.  It is unclear if this is referring to a number average molecular weight or a weight average molecular weight.  For the purpose of the prior art search, this has been interpreted as embracing either a number average molecular weight or a weight average molecular weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kee et al. (KR 20130117464 A) in view of Cattron et al. (US 2002/0161154 A1).
Regarding claims 1-3, 5-10, 16, 17, 20, and 21, Kee et al. disclose: (1) a transparent composite film (Abstract; claims; paragraphs 0053-0056) comprising: a composite composition comprising a fiber filler embedded in a cross-linked polymer network (paragraphs 0033-0053); and a hard coating (paragraphs 0054-0056);
(6) wherein the cross-linked polymer network comprises one or more functional group (paragraph 0033); (7) wherein the one or more functional group comprises acrylate, ester, ether, hydroxyl, or combinations thereof (paragraph 0033: see “acrylate resin”, “polyester resin”, and “polyether sulfone resin”; see also “epoxy resin”, which typically include pendant hydroxyl groups);
(16) wherein the filler fiber comprises glass fibers (paragraph 0044);
(17) wherein the hard coating comprises an average thickness of less than or equal to about 25 m (paragraph 0054: see “0.1-5 m”);
(20) comprising the hard coating present on opposite sides of the composite composition (paragraph 0055: see “at least one surface”, which includes opposite sides); and
(21) wherein the fiber fillers are woven (paragraph 0044: see “glass fiber cloth”, “glass fabric”, and “glass mesh”).
(1-3 & 5) a cross-linked aromatic urethane acrylate oligomer and (1 & 8-10) a photoinitiator.
The teachings of Cattron et al. disclose urethane-acrylate coatings for optical applications (see Abstract; paragraphs 0007-0015), which are formulated with a urethane acrylate oligomer (see paragraphs 0021-0043). Cattron et al. demonstrate that urethane acrylate oligomers having aromatic moieties are recognized in the art as suitable urethane acrylates for this type of optical coating (see paragraphs 0028-0029, 0032 & 0035).  These include: (2) multifunctional aromatic urethane acrylate oligomers (see paragraphs 0022 & 0037-0039); (3) oligomers comprising an average molecular weight (MW) of from about 750 to about 2500 (see paragraph 0039); and those combined with (5) a second aromatic urethane oligomer (see paragraphs 0040-0043).  Cattron et al. also demonstrate that a photoinitiator is recognized in the art as a suitable additive to facilitate the curing reaction in this type of photo-curable optical coating (see paragraphs 0070-0098).  This includes a most preferred amount of at least about 2 weight percent and less than about 6 weight percent (see paragraph 0092), which corresponds to the instantly claimed amounts of claims (8-10).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the coating composition of Kee et al. with the instantly claimed aromatic urethane acrylate oligomer and photoinitiator (and amounts thereof) because: (a) Kee et al. disclose that the hard coat layer of their optical film can be prima facie obviousness determination.
Regarding claims 18 and 19, the combined teachings of Kee et al. and Cattron et al. are as set forth above and incorporated herein.  Kee et al. fail to explicitly disclose: (18) wherein the composite composition comprises an average thickness of less than or equal to about 200 m; and (19) less than or equal to about 55 m.  Rather, they disclose a thickness range of 0.01 to 0.6 mm (10 to 600 m) (see paragraph 0048).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the composite film resulting from the combined teachings of Kee et al. and Cattron et al. with the instantly claimed thickness because: (a) Kee et al. disclose a thickness range of 0.01 to 0.6 mm (10 to 600 m); and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claim 4, the combined teachings of Kee et al. and Cattron et al. are as set forth above and incorporated herein.  Cattron et al. et al. fail to explicitly disclose: (4) wherein a minimum number of acrylate functional groups (F) in the multifunctional aromatic urethane acrylate oligomer(s) follows the following equation: 
F = MW/250,
wherein MW = average molecular weight of the multifunctional aromatic urethane acrylate oligomer.  However, it appears that the oligomer of Cattron et al. formed with their reactant ratio (see paragraph 0037) and resulting in their molecular weight range (see paragraph 0039) would have obviously embraced oligomers satisfying the instantly claimed equation.  This is especially the case where the Cattron et al. reduce the content of any mono-functional materials present in the urethane acrylate material (see paragraph 0015).
Therefore, the skilled artisan would have expected the hard coating in the composite film resulting from the combined teachings of Kee et al. and Cattron et al. to obviously embrace embodiments satisfying the instantly claimed equation because: (a) it appears that the oligomer of Cattron et al. formed with their reactant ratio and resulting in their molecular weight range would have obviously embraced oligomers satisfying the instantly claimed equation; and (b) Cattron et al. further reduce the content of any mono-functional materials present in the urethane acrylate material.
Regarding claims 11-15, the combined teachings of Kee et al. and Cattron et al. are as set forth above and incorporated herein.  The combined teachings fail to explicitly disclose: 
(11)
(12) wherein the transparent composite film comprises a bend radius of less than about 5 mm; (13) wherein the bend radius is less than about 2 mm;
(14) wherein the transparent composite film comprises a Pencil Hardness greater than or equal to about 5 H; and (15) wherein the Pencil Hardness is greater than or equal to about 8 H.
However, the skilled artisan would have expected the composite film resulting from the combined teachings of Kee et al. and Cattron et al. to obviously embrace embodiments satisfying these claimed properties because the composite film resulting from the combined teachings of Kee et al. and Cattron et al. obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Therefore, the skilled artisan would have expected the composite film resulting from the combined teachings of Kee et al. and Cattron et al. to obviously embrace embodiments satisfying the instantly claimed properties because the composite film resulting from the combined teachings of Kee et al. and Cattron et al. obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Regarding claim 23, the combined teachings of Kee et al. and Cattron et al. are as set forth above and incorporated herein.  Kee et al. disclose: (23) a method for making a transparent composite film comprising:  Page 6applying a resin composition comprising one or more acrylate-functionalized monomers onto a fiber filler (see paragraphs 0033 & 0049); and applying a hard coating composition (paragraphs 0054-0056).  It is understood from these teachings that both compositions are cured.  Kee et al. fail to explicitly disclose the instantly claimed sequence of:
Page 6applying the resin composition onto the fiber filler; 
at least partially curing the resin composition; 
applying the hard coating composition; 
at least partially curing the hard coating composition; and 
finally curing the transparent composite film.
However, it has been found that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results – see MPEP 2144.04 IV. C.
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to prepare the composite film resulting from the combined teachings of Kee et al. and Cattron et al. with the instantly claimed sequence of steps because: (a) Kee et al. disclose a method featuring the two instantly claimed “applying” steps; (b) it is understood from these teachings that both applied compositions are cured; and (c) it has been found that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kee et al. (KR 20130117464 A) in view of Cattron et al. (US 2002/0161154 A1) and Amin et al. (US 2015/0259244 A1).
Regarding claim 22, the combined teachings of Kee et al. and Cattron et al. are as set forth above and incorporated herein.  Kee et al. disclose a product comprising a display device and a cover material disposed over the display, wherein the cover material comprises the transparent composite film (see paragraphs 0060-0061; Figures 5-6).  They fail to explicitly disclose: (22) a housing comprising a front surface, a back surface and side surfaces; and electrical components at least partially within the housing, the electrical components comprising at least a controller, a memory, and a display, the display at or adjacent the front surface of the 
Therefore, the skilled artisan would have obviously envisaged the instantly claimed product from the combined teachings of Kee et al. and Cattron et al. because: (a) Kee et al. disclose a product comprising a display device and a cover material disposed over the display, wherein the cover material comprises the transparent composite film; and (b) the teachings of Amin et al. demonstrate that the instantly claimed housing structure is recognized in the art as a suitable structure for a display device.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
December 3, 2021